EXHIBIT 10.6

EXECUTION VERSION


CONSULTING AGREEMENT

        Consulting Agreement (this “Agreement”), dated as of November 28, 2006,
by and between National Home Health Care Corp., a Delaware corporation having an
address at 700 White Plains Road, Scarsdale, New York 10583 (the “Company”), and
Frederick H. Fialkow, an individual having an address at 2940 Bent Cypress Road,
Wellington, Florida 33414 (the “Consultant”).

W I T N E S S E T H

        WHEREAS, the Consultant served as the Chairman of the Board of Directors
of the Company pursuant to the terms of an Amended and Restated Employment
Agreement dated as of November 1, 2001 (as amended and extended, the “Employment
Agreement”).

        WHEREAS, the Company and the Consultant desire to terminate the
Employment Agreement in all respects (other than as expressly set forth herein)
as of the time of the Effective Time (as defined in the Agreement and Plan of
Merger, dated as of the date hereof (as amended, supplemented and otherwise
modified from time to time, the “Merger Agreement”), by and among AG Home Health
LLC, a Delaware limited liability company, AG Home Health Acquisition Corp., a
Delaware corporation, and the Company) (the “Effective Time”), and the Company
desires to retain the Consultant, and the Consultant desires to be retained, as
a consultant to the Company as provided in this Agreement.

        NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Company and the Consultant hereby
agree as follows:

        1.    Term; Effective Time. This Agreement shall commence as of the
Effective Time and shall continue for a period through and including the fifth
anniversary of the Effective Time (the “Term”).

        2.    Services. The Consultant agrees that, during the Term, he will
serve as a consultant to the Company and, in such capacity, perform such
consulting services as the Chief Executive Officer or the Board of Directors of
the Company may, from time to time, reasonably request. Such services may
include, among other things, matters related to strategic planning, budgeting,
marketing of the Company’s products and services, potential acquisitions and
divestitures and regulatory matters. The Consultant shall report to the
Chairperson of the Board of Directors of the Company. Such services shall be in
the nature of a consultant and shall be performed in a manner and at such times
and places as are reasonably determined by the Consultant and shall not require
any specific minimum number of hours. The Consultant shall be excused from
performance of the services during any period of disability, sickness or injury
and the Company shall continue to pay the consultant fee during said period. It
is understood and agreed that the Consultant has, or may have in the future,
other commitments including other employment and that his services hereunder may
be performed at flexible times and locations so as not to interfere with such
other commitments of the Consultant or to impose any travel



--------------------------------------------------------------------------------

obligations on the Consultant, as the Company recognizes that Consultant will
reside at least six months of the year in the State of Florida.

        3.    Compensation.

        (a)     Subject to the terms and conditions of this Section 3, in
consideration for the consulting services to be provided hereunder, the Company
agrees to pay to the Consultant an annual consulting fee of $100,000, which
shall be payable in quarterly equal installments, payable in arrears, with the
first payment to be made within ninety (90) days of the Effective Time.

        (b)     Notwithstanding anything to the contrary herein, if at the end
of any Applicable Year, the EBITDA of the Company for such Applicable Year did
not exceed the Yearly EBITDA Requirement, at the option of the Company, either
(i) the Consultant shall promptly pay to the Company all amounts previously paid
to the Consultant in respect of such Applicable Year in immediately available
funds; or (ii) the Company may offset the Consultant’s payment obligations
against either (A) any subsequent obligations of the Company to pay the
Consultant under this Section 3 or (B) any obligations of the Company under the
subordinated promissory note issued to Consultant pursuant to the Merger
Agreement. If the EBITDA of the Company for such Applicable Year is at least
$500,000 less than the Yearly EBITDA Requirement, the Consultant shall not be
entitled to receive any quarterly installments of the $100,000 consulting fee
during any subsequent Applicable Year until such time as the EBITDA of the
Company for a subsequent Applicable Year exceeds the Yearly EBITDA Requirement
for such Applicable Year, at which time the Company shall pay the Consultant
$100,000 for such Applicable Year for which the Yearly EBITDA Requirement was
met, and shall thereafter resume the quarterly installments of the consulting
fee for the next succeeding Applicable Year, but subject to further suspension
and renewal pursuant to the terms of this sentence.

        (c)     As used herein, the following terms have the following meanings:
(i) “Base Year Amount” means, in the Base Year, (x) $8,176,500, if the EBITDA of
the Company for the EBITDA Period (as defined in the Merger Agreement) as
determined in accordance with the Merger Agreement is equal to or greater than
$7,900,000 but less than $8,150,000, or (y) $8,435,200, if the EBITDA of the
Company for the EBITDA Period as determined in accordance with the Merger
Agreement is equal to or greater than $8,150,000; (ii) “Base Year” means the
twelve month period which commences on the first day of the calendar quarter in
which occurs the Effective Time; (iii) “Applicable Year” means the Base Year or
any subsequent twelve month period (each such period commencing with the
calendar quarter in which an anniversary of the Effective Time occurs) during
the Term, as applicable; (iv) “Subsequent Year Amount” means the Base Year
Amount plus a compound annual growth rate of 3.5% for each Applicable Year
(other than the Base Year), based upon the number of consecutive twelve month
periods elapsed since the start of the Base Year; and (v) “Yearly EBITDA
Requirement” means, with respect to the Base Year, the Base Year Amount, and
with respect to any other Applicable Year, the Subsequent Year Amount with
respect to such Applicable Year.

        (d)     Notwithstanding anything to the contrary herein or in the Merger
Agreement, neither any payments made under this Section 3, any management fees
or incentive fees paid to Eureka Capital Partners, LLC, any payments made under
Section 11

- 2 -



--------------------------------------------------------------------------------

of the Employment Agreement, dated as of the date hereof, between the Company
and Steven Fialkow or Section 11 of the Employment Agreement, dated as of the
date hereof, between the Company and Robert Heller nor any compensation expense
incurred in connection with any stock options issued to any officers, directors
or employees of the Company shall be included for purposes of calculating the
EBITDA of the Company under this Agreement.

        4.    Benefits.

        (a)     General. The Consultant shall be entitled during the Term to
participate, at the expense of the Company, in all medical and dental benefit
plans, practices and programs maintained by the Company and to receive all other
fringe benefits to the extent that the Consultant was entitled to participate in
such plans, practices and programs and receive such other fringe benefits under
the Employment Agreement; provided, that the aggregate amount of such benefits
provided to the Consultant shall not exceed $25,000 during any calendar year.

        (b)     Expenses. The Consultant shall be entitled to receive prompt
reimbursement of all out-of-pocket expenses reasonably incurred by him in
connection with the performance of his duties hereunder, provided the Consultant
submits documentation for the reimbursement of such expenses in accordance with
the policies and procedures established by the Company for its executives.

        (c)     Office Space, etc. The Company shall make available to
Consultant his current office in the Company’s current executive office, and
continue to provide administrative support comparable to his current support and
continue to provide his current parking space. In the event that the Company
relocates its executive offices during the term of this Agreement, the Company
shall provide the Consultant with administrative support comparable to his
current support and a parking space as nearly comparable as practicable to his
current parking space, and an office comparable to the offices of the Company’s
Chief Executive Officer or Chief Financial Officer.

        5.    Covenants. The Consultant hereby agrees that the covenants
contained in Section 11 of the Employment Agreement (relating to
confidentiality) and Section 13 of the Employment Agreement (relating to
ownership of inventions, discoveries and improvements) shall continue, and shall
survive the termination of the Employment Agreement, during the Term and
thereafter. The Consultant hereby agrees that the covenants contained in Section
12 of the Employment Agreement (relating to non-competition) shall continue, and
shall survive the termination of the Employment Agreement, during the Term. The
Consultant and the Company hereby agree that the provisions of Sections 14 and
15(a) (relating to remedies for a breach of Sections 11, 12 and/or 13) of the
Employment Agreement shall continue, and shall survive the termination of the
Employment Agreement.

        6.    Independent Contractor. The relationship of the Consultant to the
Company established by this Agreement is that of an independent contractor, and
nothing contained in this Agreement shall be construed to: (a) give the
Consultant the power to (i) direct or control any activities of the Company, or
(ii) create or assume any obligation on behalf of the Company for any purpose
whatsoever; (b) constitute the Consultant as an employee of the Company or,
except as provided herein, entitle the Consultant to participate in any employee
benefit plans or fringe benefit plans made available to the Company’s employees;
or (c) constitute the Consultant as an agent of the Company.

- 3 -



--------------------------------------------------------------------------------

        7.    Notices. All notices given hereunder shall be in writing and shall
be deemed effectively given when mailed, if sent by registered or certified
mail, return receipt requested, addressed to Consultant at his address set forth
on the first page of this Agreement, with a copy to Joseph H. Neiman, Esq., 117
Central Avenue, Hackensack, NJ 07601, and to the Company at its address set
forth on the first page of this Agreement, Attention: Chairman of the Board,
with a copy to Dechert LLP, 30 Rockefeller Plaza, New York, NY 10112-2200,
Attention: Charles Weissman, Esq. and Richard Goldberg, Esq., or at such address
as such party shall have designated by a notice given in accordance with this
Section 7, or when actually received by the party for whom intended, if sent by
any other means.

        8.    Successors and Assigns. Neither this Agreement, nor any of
Consultant’s rights, powers, duties or obligations hereunder, may be assigned by
Consultant. This Agreement shall be binding upon and inure to the benefit of
Consultant and his heirs and legal representatives and the Company and its
successors and assigns. Successors of the Company shall include, without
limitation, any corporation or corporations acquiring, directly or indirectly,
all or substantially all of the assets of the Company, whether by merger,
consolidation, purchase, lease or otherwise, and such successor shall thereafter
be deemed the “Company” for the purpose hereof.

        9.    Termination. This Agreement may be terminated by the Company only
(i) upon the Consultant’s death; (ii) if, in the opinion of a duly licensed
physician selected by Consultant and reasonably acceptable to the Company,
Consultant, because of physical or mental illness or incapacity, shall become
substantially unable to perform the duties and services required of him under
this Agreement for a period of six consecutive months; or (iii) upon the
redemption in full by the Company of the subordinated promissory note issued to
Consultant pursuant to the Merger Agreement.

        10.    Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Consultant and the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreement or
representation, oral or otherwise, express or implied, with respect to the
subject matter hereof has been made by either party which is not expressly set
forth in this Agreement.

        11.    Applicable Law. This Agreement shall be deemed to have been made,
drafted, negotiated and the transactions contemplated hereby consummated and
fully performed in the State of New York and shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
conflicts of law rules thereof. Nothing contained in this Agreement shall be
construed so as to require the commission of any act contrary to law, and
whenever there is any conflict between any provision of this Agreement and any
statute, law, ordinance, order or regulation, contrary to which the parties
hereto have no legal right to contract, the latter shall prevail, but in such
event any provision of this Agreement so affected shall be curtailed and limited
only to the extent necessary to bring it within the legal requirements.

- 4 -



--------------------------------------------------------------------------------

        12.    Jurisdiction and Venue. It is hereby irrevocably agreed that all
disputes or controversies between the Company and Consultant arising out of, in
connection with or relating to this Agreement shall be exclusively heard,
settled and determined by arbitration to be held in the City of New York, County
of New York, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association then in effect. The parties also agree that judgment may
be entered on the arbitrator’s award by any court having jurisdiction thereof
and the parties consent to the jurisdiction of any court located in the City of
New York, County of New York, for this purpose. In the event any arbitrator or
court determines that the Company has committed a breach of this Agreement, the
Consultant shall not be entitled to any special, consequential or punitive
damages and the Consultant and the Company agree that the Consultant’s damages
shall be liquidated and limited to a maximum amount equal to the remaining
payments owed pursuant to Section 3 hereof.

        13.    Severability. If any provision of this Agreement shall be
unenforceable under any applicable law, then notwithstanding such
unenforceability, the remainder of this Agreement shall continue in full force
and effect.

        14.    Entire Agreement and Effect on Other Agreements. This Agreement
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements, understandings and
arrangements, oral or written (including the Employment Agreement), between the
parties hereto on the subject matter hereof, except that Sections 11, 12, 13, 14
and 15(a) of the Employment Agreement shall survive as set forth in Section 5
hereof. The payments and benefits provided to the Consultant under this
Agreement are in lieu of all other salary or benefit continuation benefits to
which the Consultant may otherwise be entitled under all other agreements,
plans, policies, practices and arrangements; provided, that any amounts which
are owing under the Employment Agreement as of the Effective Time shall remain
owing and outstanding until paid by the Company.

        15.    Taxes. The Company may withhold from any benefits payable to
Consultant all federal, state, local and other taxes and amounts as shall be
required pursuant to law, rule or regulation.

        16.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same agreement.

- 5 -



--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

  NATIONAL HOME HEALTH CARE CORP.



  By:/s/ Robert P. Heller                                              
           
Name: Robert P. Heller
Title: Chief Financial Officer




  /s/ Frederick Fialkow                                                
           
Frederick Fialkow
